Case: 19-12985    Date Filed: 04/08/2020   Page: 1 of 7



                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-12985
                           Non-Argument Calendar
                         ________________________

                          Agency No. A206-916-769

BENARD I. NDUKWU,

                                                                         Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                                (April 8, 2020)

Before JORDAN, NEWSOM and MARCUS, Circuit Judges.

PER CURIAM:

      Benard Ndukwu, a native and citizen of Nigeria, petitions for review the

Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s

(“IJ”) denial of his application for asylum pursuant to the Immigration and
                Case: 19-12985       Date Filed: 04/08/2020      Page: 2 of 7



Nationality Act (“INA”), 8 U.S.C. § 1158(a). On appeal, Ndukwu argues that

substantial evidence does not support the BIA’s determination that he failed to prove

his membership in a cognizable particular social group. After careful review, we

deny the petition. 1

       We review only the decision of the BIA, except to the extent that the BIA

expressly adopts or explicitly agrees with the IJ’s opinion. Tang v. U.S. Att’y Gen.,

578 F.3d 1270, 1275 (11th Cir. 2009). Findings of the IJ that are not reached by the

BIA are not properly before this Court. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399,

403 (11th Cir. 2016).

       Factual findings are reviewed under the highly deferential substantial

evidence test. Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006). We

must affirm the decision “if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Silva, 448 F.3d at 1236 (quotations

omitted). We view the record evidence in the light most favorable to the agency’s

decision and draw all reasonable inferences in favor of that decision. Id. Thus, an

IJ’s decision can only be reversed if “the evidence compels a reasonable fact finder

to find otherwise.” Chen v U.S. Att’y Gen., 463 F.3d 1228, 1231 (11th Cir. 2006)




       1
         Ndukwu also alleged that he was persecuted based on his religion and political opinion,
which the IJ rejected. In addition to asylum, Ndukwu sought withholding of removal and CAT
relief, which were also denied by the IJ. Because he does not challenge those decisions now on
appeal, we do not discuss them. Cole v. U.S. Att’y Gen., 712 F.3d 517, 530 (11th Cir. 2013).
                                               2
              Case: 19-12985     Date Filed: 04/08/2020    Page: 3 of 7



(quotations omitted). Indeed, just because the record may support a conclusion

contrary to the IJ’s decision, it may still not be enough to justify a reversal of the

administrative findings. Silva, 448 F.3d at 1236.

      The Attorney General may grant asylum to an alien who meets the INA’s

definition of a “refugee.” 8 U.S.C. § 1158(b)(1)(A). A refugee is defined as:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

8 U.S.C. § 1101(a)(42)(A). The applicant bears the burden of proving that he is a

refugee. 8 U.S.C. § 1158(b)(1)(B)(i). The applicant must demonstrate that he (1)

was persecuted in the past on account of a protected ground or (2) has a well-founded

fear that he will be persecuted in the future on account of a protected ground. Ruiz

v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006).

      A well-founded fear means a “reasonable possibility” of future persecution.

8 C.F.R. § 208.13(b)(2)(i)(B).       To establish a well-founded fear of future

persecution, the applicant must present “specific, detailed facts showing a good

reason to fear that he or she will be singled out for persecution,” and demonstrate

that he cannot “avoid persecution by relocating to another part of the applicant’s

[home] country,” if such relocation would be reasonable. Id. § 208.13(b)(2)(ii); Al



                                          3
              Case: 19-12985     Date Filed: 04/08/2020   Page: 4 of 7



Najjar v. Ashcroft, 257 F.3d 1262, 1287 (11th Cir. 2004) (quotations and emphasis

omitted).

      We defer to the BIA’s reasonable interpretation of what constitutes a

particular social group, including the BIA’s decision in Matter of Acosta, 19 I. & N.

Dec. 211 (BIA 1985). Gonzalez, 820 F.3d at 404. Relying on Matter of Acosta, we

have determined that membership in a particular social group requires the members

to: (1) share a common, immutable characteristic; (2) define their group with

particularity; and (3) be socially distinct within the society in question. Perez-

Zenteno v. U.S. Att’y Gen., 913 F.3d 1301, 1309 (11th Cir. 2019).

      We have not addressed, in a published opinion, whether the particular social

group proposed by Ndukwu -- “Nigerians who have witnessed serious crimes

committed by Boko Haram and have reported the crimes to law enforcement” -- is

cognizable under the INA. Nevertheless, evidence of private violence, or that a

person would be the victim of criminal activity, “does not constitute evidence of

persecution based on a statutorily protected ground.” Rodriguez v. U.S. Att’y Gen.,

735 F.3d 1302, 1310 (11th Cir. 2019). Additionally, “the INA does not extend

eligibility for asylum to anyone who fears the general danger that inevitably

accompanies political ferment and factional strife.” Mazariegos v. U.S. Att’y Gen.,

241 F.3d 1320, 1328 (11th Cir. 2001) (quotations omitted).




                                         4
               Case: 19-12985     Date Filed: 04/08/2020   Page: 5 of 7



      Moreover, in Castillo-Arias v. U.S. Att’y Gen., 446 F.3d 1190 (11th Cir.

2006), we deferred to the BIA’s determination that noncriminal informants working

against the Cali cartel did not constitute a particular social group within the meaning

of Matter of Acosta. Id. at 1197. We reasoned that noncriminal informants did not

meet the social visibility requirement because they remained anonymous, and “the

very nature of [their] activity prevent[ed] them from being recognized by society at

large.” Id. We said that the Cali cartel would threaten “anyone and everyone

perceived to have interfered with, or who might present a threat to, their criminal

enterprises,” which would require that informants against the cartel remain

undiscovered. Id. (quotations omitted).

      On the record before us, substantial evidence supports the BIA’s decision

affirming the IJ’s denial of Ndukwu’s asylum application because he has failed to

show that his proposed particular social group -- “Nigerians who have witnessed

serious crimes committed by Boko Haram and have reported the crimes to law

enforcement” -- was a cognizable particular social group. Perez-Zenteno, 913 F.3d

at 1309. Ndukwu says he is a member of this group because after Boko Haram

brutally attacked his mother and sister and murdered his father, he reported his

father’s murder and the burning of his house to the police and Boko Haram members

began to target him.




                                          5
              Case: 19-12985      Date Filed: 04/08/2020   Page: 6 of 7



      But despite Ndukwu’s evidence about Boko Haram’s horrific actions against

his family, he did not show that he was a member of a particular social group. For

starters, Boko Haram’s attacks on the Ndukwu family were, standing alone,

insufficient to establish a particular social group because our case law has held that

victims of crime generally are not a particular social group. Rodriguez, 735 F.3d at

1310; Mazariegos, 241 F.3d at 1328. Moreover, while Ndukwu explained that

Nigerian society perceived Boko Haram as violent extremists, he failed to address

how Nigerian society would be aware of his proposed social group as socially

distinct. Indeed, he offered no evidence that Nigerians would be aware of informants

against the group, making his proposed particular social group similar to the

noncriminal informants at issue in Castillo-Arias, where we recognized that the BIA

had rejected noncriminal informants as a particular social group specifically because

“the very nature of their activity prevents them from being recognized by society at

large.” Castillo-Arias, 446 F.3d at 1197. Although Ndukwu testified that neighbors

in both his hometown and his cousin’s village warned him that Boko Haram was

looking for him, he did not indicate that his neighbors knew he filed police reports

or viewed him as part of a socially distinct group within Nigerian society. Because

Ndukwu has not shown that he was a member of a particular social group, we are

compelled to deny the petition.

      PETITION DENIED.


                                          6
              Case: 19-12985     Date Filed: 04/08/2020    Page: 7 of 7



JORDAN, Circuit Judge, concurring.

      I concur in the court’s opinion, but note that this might be a different case had

Mr. Ndukwu alleged that he and his family were targeted, persecuted, and attacked

by Boko Haram based on their Christian faith. See, e.g., Shi v. U.S. Atty. General,

707 F.3d 1231, 1234-36 (11th Cir. 2013).




                                           7